I concur except as to the last paragraph of the above opinion. I am not clearly convinced that the Circuit Court is vested with power to issue writs of prohibition to the Railroad Commissioners. Such writs are issued by superior tribunals to inferior tribunals. In view of Section 35 of Art. V of the Constitution, it may be that, as to the judicial or quasi-judicial powers vested in the Railroad Commission the latter is not inferior to the Circuit Court, whose powers are vested by Section 11 of the same Article. Furthermore, I do not deem the decision of this question essential here. If it had to be decided, I am inclined to the view expressed by Chief Justice DAVIS, but I am not entirely free from doubt on that point. Otherwise, I concur fully.